department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp scano-118539-02 uilc internal_revenue_service national_office service_center advice memorandum for ronald p rivelli chief partnerships trusts and international section op fs s p p from john j mcgreevy assistant to the branch chief cc pa apjp subject individual_taxpayer_identification_number and preparer_tax_identification_number programs this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 can the service require a full mailing address which reflects the taxpayer’s actual physical location on the form w-7 application_for irs individual_taxpayer_identification_number and reject any application that uses a post office box as a complete mailing address under sec_6109 of the internal_revenue_code code can an individual_taxpayer_identification_number itin recipient apply for a preparer_tax_identification_number ptin conclusion sec_1 the service may not reject a properly prepared form w-7 solely because the applicant provided a post office box number on line rather than a complete mailing address that reflects the taxpayer’s actual physical location scano-118539-02 under current regulations a ptin is available only as an alternative to using a social_security_number ssn facts the current form w-7 application_for irs individual_taxpayer_identification_number allows for_the_use_of a post office box number for the applicant’s mailing address on line the philadelphia service_center partnerships trusts and international section would like to only record complete mailing addresses in the itin database to have a physical location of the applicant and proposes to reject any application that uses a post office box number as a mailing address the complete mailing address the service_center wants to require consists of a rural route number or house apartment number with street_name city or province if foreign state or country if foreign and zip code or foreign postal code in addition form w-7p application_for preparer_tax_identification_number requires an applicant to provide his or her social_security_number ssn to apply for a preparer_tax_identification_number ptin under sec_6109 of the code and the regulations an individual’s identifying number may be a ssn or an itin thus the question has arisen regarding whether an individual who is assigned an itin may apply for a ptin law and analysis issue sec_6109 of the code provides that when required by regulations prescribed by the secretary any person required under the authority of the code to make a return statement or other document shall include in such return statement or other document such identifying number as may be prescribed for securing proper identification of such person sec_301_6109-1 of the regulations on procedure and administration provides in part that any individual who is not eligible to obtain a social_security_number and is required to furnish a taxpayer_identification_number must apply for an itin on form w-7 the individual must furnish the information required by the form and accompanying instructions including the individual’s name address foreign tax identification_number if any and specific reason for obtaining an itin the application form together with any supplementary statement and documentation must be prepared and filed in accordance with the form accompanying instructions and relevant regulations and must set forth fully and clearly the requested data sec_301_6109-1 based on the above regulation and the current form w-7 the service may not reject an applicant solely on the basis that the applicant failed to provide a scano-118539-02 complete mailing address which reflects the taxpayer’s actual physical location to obtain an itin however sec_301_6109-1 provides that an applicant for an itin must submit such documentary_evidence as the service may prescribe in order to establish alien status identity accordingly in appropriate cases the service may obtain a complete mailing address during the application process by requesting documentation of such address issue sec_6109 of the code provides in part that any return or claim_for_refund prepared by an income_tax_return_preparer shall bear such identifying number for securing proper identification of such preparer his employer or both as may be prescribed prior to its amendment by the internal_revenue_service restructuring and reform act of public law 112_stat_685 rra ‘98 sec_6109 provided that the identifying number of an individual preparer was that preparer’s ssn section of rra ‘98 amended sec_6109 by removing the requirement that an individual preparer’s identifying number be the preparer’s ssn instead the secretary may prescribe alternatives to the ssn for purposes of identifying individual preparers sec_1_6109-2t a of the temporary income_tax regulations provides that the identifying number of a preparer who is an individual is that individual’s social_security account number or such alternative number as may be prescribed by the internal_revenue_service in forms instructions or other appropriate guidance based on sec_1_6109-2t a the service developed form w-7p to allow a ssn recipient to apply for a ptin the current regulations and forms do not authorize an itin recipient to obtain a ptin please call our office at if you have any further questions
